Title: From Benjamin Franklin to Thomas Walpole, 11 December 1777
From: Franklin, Benjamin
To: Walpole, Thomas


Dear Sir,
Paris, Dec. 11. 1777.
I ought long since to have acknowledg’d the Receipt of the Bills you sent me, in full Discharge of the Ballance of our Account. For which I thank you.
I am sorry Lord Chatham’s Motion for a Cessation of Arms, was not agreed to. Every thing seems to be rejected by your mad Politicians that would lead to Healing the Breach; and every thing done that can tend to make it everlasting.
Not being sure that we remember perfectly Mr. Wharton’s Direction, we beg leave to send some American Newspapers to him under your Cover.
From a Sketch Dr. B. had which was drawn by your ingenious and valuable Son, they have made here Medaillons in terre cuit. A Dozen have been presented to me, and I think he has a Right to one of them. Please to deliver it to him with my Compliments. With the greatest Esteem and respect I am ever Dear Sir, Your most obedient humble Servant
B Franklin
My sincere Respects if you please to your noble Friends, Lords Chatham and Cambden. Blessed are the Peacemakers.
 
Addressed: Honourable Thos. Walpole Esqr / Lincolns Inn Fields / London
